Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the title of the invention contains a spelling error ‘Repititions’ caused by the error in the PCT Request filed 07/23/2020.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 14, 16, 19-22, 25 and 26 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by INTEL R1-1802416 (‘Remaining issues of UL transmission procedures’, February 26-March 2, 2018).
INTEL teaches an aggregated multi-mini-slot transmission which includes repetitions, where if the group of symbols is going to cross the slot boundary results in the postponement by shifting in time to the first valid symbol in the next slot relative to where the previous group of symbols was mapped (section 3 Time-domain Resource Allocation on page 3/4).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Currently Amended) A method performed by a wireless device for sending transport block repetitions (INTEL R1-1802416)  , the method comprising: 
receiving an assignment of radio resources corresponding to two or more transmissions with first start and length pairs (First group of valid symbols is directly derived from the time domain resource allocation field which signals starting symbol and length in symbols in section 3 Time-domain Resource Allocation, first paragraph) , each transmission comprising a transport block repetition (Mini-slot repetitions in Proposal 4 in section 3 Time-domain Resource Allocation) , wherein at least one of the first start and length pairs violates a time-domain allocation restriction (Multi-mini-slot transmission procedure may lead to cases when a mini-slot crosses slot boundary in section 3 Time-domain Resource Allocation, second paragraph); 
determining second start and length pairs for the two or more transmissions such that the time-domain allocation restriction is not violated (Group of symbols is postponed by shifting in time to the first valid symbol in the next slot relative to the slot where the previous group of symbols was mapped (i.e. a second start and length pairs) in section 3 Time-domain Resource Allocation, third paragraph) ; and 
transmitting the two or more transmissions according to the determined second start and length pairs (Group of symbols is transmitted in the shifted in time slot in section 3 Time-domain Resource Allocation, third paragraph) .

2. (Original) The method of claim 1 the determining further comprising: for the at least one of the first start and length pairs that violates the time-domain allocation restriction, determining (i) a second start value that is larger or equal to a first start value and/or (ii) a second length value that is less than a first length value (Group of symbols is postponed by shifting in time to the first valid symbol in the next slot relative to the slot where the previous group of symbols was mapped such that the second start value is larger than the first start value in section 3 Time-domain Resource Allocation, third paragraph) .

5. (Currently Amended) The method of claim 1 further comprising: determining a second start and length pair based on a slot border location (Group of symbols is postponed by shifting in time to the first valid symbol in the next slot relative to the slot where the previous group of symbols was mapped such that the slot border location is not crossed in section 3 Time-domain Resource Allocation, third paragraph).

6. (Currently Amended) The method of claim 1  further comprising: determining a second start and length pair based on a slot border location and a first length (Group of symbols is postponed by shifting in time to the first valid symbol in the next slot relative to the slot where the previous group of symbols was mapped such that the slot border location is not crossed  in section 3 Time-domain Resource Allocation, third paragraph, where the first length corresponds to the length of the multi-mini-slot in the second paragraph which also cannot cross a slot boundary in the postponed transmission in the third paragraph) .

14. (Currently Amended) A computer program product comprising a non-transitory computer readable medium storing computer readable program code, the computer readable program code operable, when executed by processing circuitry to perform  operations (INTEL R1-1802416) comprising: 
receiving an assignment of radio resources corresponding to two or more transmissions with first start and length pairs (First group of valid symbols is directly derived from the time domain resource allocation field which signals starting symbol and length in symbols in section 3 Time-domain Resource Allocation, first paragraph), each transmission comprising a transport block repetition (Mini-slot repetitions in Proposal 4 in section 3 Time-domain Resource Allocation), wherein at least one of the first start and length pairs violates a time-domain allocation restriction (Multi-mini-slot transmission procedure may lead to cases when a mini-slot crosses slot boundary in section 3 Time-domain Resource Allocation, second paragraph); 
determining second start and length pairs for the two or more transmissions such that the time-domain allocation restriction is not violated (Group of symbols is postponed by shifting in time to the first valid symbol in the next slot relative to the slot where the previous group of symbols was mapped (i.e. a second start and length pairs) in section 3 Time-domain Resource Allocation, third paragraph); and 
transmitting the two or more transmissions according to the determined second start and length pairs (Group of symbols is transmitted in the shifted in time slot in section 3 Time-domain Resource Allocation, third paragraph).

16. (New) The computer program product of claim 14, the determining further comprising: for the at least one of the first start and length pairs that violates the time-domain allocation restriction, determining (i) a second start value that is larger or equal to a first start value and/or (ii) a second length value that is less than a first length value (Group of symbols is postponed by shifting in time to the first valid symbol in the next slot relative to the slot where the previous group of symbols was mapped such that the second start value is larger than the first start value in section 3 Time-domain Resource Allocation, third paragraph) .

19. (New) The computer program product of claim 14, further comprising: determining a second start and length pair based on a slot border location (Group of symbols is postponed by shifting in time to the first valid symbol in the next slot relative to the slot where the previous group of symbols was mapped such that the slot border location is not crossed in section 3 Time-domain Resource Allocation, third paragraph).

20. (New) The computer program product of claim 14, further comprising: determining a second start and length pair based on a slot border location and a first length (Group of symbols is postponed by shifting in time to the first valid symbol in the next slot relative to the slot where the previous group of symbols was mapped such that the slot border location is not crossed  in section 3 Time-domain Resource Allocation, third paragraph, where the first length corresponds to the length of the multi-mini-slot in the second paragraph which also cannot cross a slot boundary in the postponed transmission in the third paragraph).

21. (New) A system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (INTEL R1-1802416) comprising:
receiving an assignment of radio resources corresponding to two or more transmissions with first start and length pairs (First group of valid symbols is directly derived from the time domain resource allocation field which signals starting symbol and length in symbols in section 3 Time-domain Resource Allocation, first paragraph), each transmission comprising a transport block repetition (Mini-slot repetitions in Proposal 4 in section 3 Time-domain Resource Allocation), wherein at least one of the first start and length pairs violates a time- domain allocation restriction (Multi-mini-slot transmission procedure may lead to cases when a mini-slot crosses slot boundary in section 3 Time-domain Resource Allocation, second paragraph); 
determining second start and length pairs for the two or more transmissions such that the time-domain allocation restriction is not violated (Group of symbols is postponed by shifting in time to the first valid symbol in the next slot relative to the slot where the previous group of symbols was mapped (i.e. a second start and length pairs) in section 3 Time-domain Resource Allocation, third paragraph); and 
transmitting the two or more transmissions according to the determined second start and length pairs (Group of symbols is transmitted in the shifted in time slot in section 3 Time-domain Resource Allocation, third paragraph).

22. (New) The system of claim 21, the determining further comprising: for the at least one of the first start and length pairs that violates the time-domain allocation restriction, determining (i) a second start value that is larger or equal to a first start value and/or (ii) a second length value that is less than a first length value (Group of symbols is postponed by shifting in time to the first valid symbol in the next slot relative to the slot where the previous group of symbols was mapped such that the second start value is larger than the first start value in section 3 Time-domain Resource Allocation, third paragraph).

25. (New) The system of claim 21, further comprising: determining a second start and length pair based on a slot border location (Group of symbols is postponed by shifting in time to the first valid symbol in the next slot relative to the slot where the previous group of symbols was mapped such that the slot border location is not crossed in section 3 Time-domain Resource Allocation, third paragraph).

26. (New) The system of claim 21, further comprising: determining a second start and length pair based on a slot border location and a first length (Group of symbols is postponed by shifting in time to the first valid symbol in the next slot relative to the slot where the previous group of symbols was mapped such that the slot border location is not crossed  in section 3 Time-domain Resource Allocation, third paragraph, where the first length corresponds to the length of the multi-mini-slot in the second paragraph which also cannot cross a slot boundary in the postponed transmission in the third paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over INTEL R1-1802416 as applied to claims above, and further in view of ZTE R1-1801629 (‘Remaining issues for data resource allocation’, February 26-March 2, 2018).
INTEL does not teach a table of different configured start and length entries for determining the postponed second start and length pair for PUSCH mapping.  However, in the same field of endeavor of PUSCH mapping, ZTE teaches using a time domain resource allocation table which includes start and 
With respect to the claims, references to the prior art appear in parenthesis.
Claims
4. (Currently Amended) The method of claim 1  further comprising: determining a second start and length pair from a table of different configured start and length entries (Obvious to use ZTE’s PUSCH mapping time domain resource allocation table on page 2/11 for the PUSCH mapping in ZTE). 

18. (New) The computer program product of claim 14, further comprising: determining a second start and length pair from a table of different configured start and length entries (Obvious to use ZTE’s PUSCH mapping time domain resource allocation table on page 2/11 for the PUSCH mapping in ZTE).

24. (New) The system of claim 21, further comprising: determining a second start and length pair from a table of different configured start and length entries (Obvious to use ZTE’s PUSCH mapping time domain resource allocation table on page 2/11 for the PUSCH mapping in ZTE).

Allowable Subject Matter
Claims 3, 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Khoshnevisan et al. (US 2020/0136770 A1) is later filed and teaches the determination of the transport block size based on the start and length pair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner




/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        March 26, 2022